Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on December 1, 2020 (hereinafter “Am.”) has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David A. Burns on January 5, 2021.
In the claims:
a.	Claim 6, line 2, change “claim 1” to - - claim 2 - -; and
b.	Cancel claims 1 and 11-18.
Reasons for Allowance
1.	Claims 2-10 and 19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the application is allowed because of the following limitations in representative claim 2:
	A preassembled gear shift module (24) adapted to connect to a substructure (26, FIG. 1), the preassembled gear shift module (24) comprising:
a cover assembly (32);
a circuit board (36) attached to the cover assembly (32), and including a switch (68, 70) directly attached to and on the circuit board (36);
a function button (80) exposed through the cover assembly (32), the function button (80) being operably connected to the switch (68, 70); and
pivotally connected to the cover assembly (32), and extending between and in contact with the function button (80) and the switch (68, 70).  (Reference characters, figures, and emphases added)

	First, in the instant case, the specification (see Pub. No. US 20190323599 of this application at ¶ 22 et seq.) makes clear that the claim term "adapted to" is meant "made to," "designed to," or "configured to" perform the stated function.  Cochlear Bone Anchored Solutions AB v. Oticon Medical AB et al., case numbers, 19-1105 and 19-1106 citing In re Man Machine Interface Techs. LLC, 822 F.3d 1282, 1286 (Fed. Cir. 2016); In re Giannelli, 739 F.3d 1375, 1379 (Fed. Cir. 2014); Aspex Eyewear, 672 F.3d at 1349.
Second, the closest prior art Mullard et al. (US 20060219535) teaches the angled switching piece (46) pivotally connected to the circuit board assembly (16, 15; FIGS. 5-6; ¶¶ 58-59).  However, Mullard’s switching piece (46) and the arcuate body (32, FIG. 5, ¶ 55 et seq.) are formed as separate pieces.  If a person having ordinary skill in the art (PHOSITA) at the time of filing to form the switching piece (46) and the arcuate body (32) integrally as a linkage such that the linkage is pivotally connected to the cover assembly (12, 18, FIGS. 1-3), and extending between and in contact with the function button (38) and the switch (30A, 30B, 30C), the PHOSITA would make Mullard’s arcuate body (32) unable to oscillate in either direction by corresponding movement of the slide button (38, ¶ 57); thus, would render Mullard’s assembly “inoperable for its intended purpose” or alter Mullard’s “principle of operation.”   See MPEP §§ 2143.01(V-VI).  
In addition, another closest prior art Kikuchi (US 20080185278) teaches a preassembled gear shift module comprising a cover assembly (9); a circuit board (3, ¶ 19) attached to the cover assembly (9), and including a switch (12; FIGS. 1-2, ¶ 19) directly attached to and on the circuit board (3); and a function button (7, FIGS. 2-3) exposed through the cover assembly (9), the function button (7) being operably connected to the switch (12), wherein the function button (7) is a push button (7).  However, Kikuchi does not teach or suggest the linkage pivotally connected to the cover assembly, and extending between and in contact with the function button (7) and the switch (12) as claimed.   
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in independent claims 2, 7, 9 and 19.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hayakawa et al. (US 5,905,237) teaches a cover assembly (3, 4); a circuit board (19) attached to the cover assembly (3, 4), and including a switch (22, 24; col. 3, ll. 20-42) directly attached to and on the circuit board (19); and a function button (2) exposed through the cover assembly (3, 4), the function button (2) being operably connected to the switch (22, 24), wherein the function button (2) is a rotary button (2; col. 1, ll. 4-8).  However, Hayakawa does not teach or suggest the linkage pivotally connected to the cover assembly, and extending between and in contact with the function button (2) and the switch (22, 24).   
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 ET AM-5:00 ET PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656